        Case 5:20-cv-05146-LHK Document 235 Filed 07/02/21 Page 1 of 13




 1    BLEICHMAR FONTI & AULD LLP                           QUINN EMANUEL URQUHART & SULLIVAN, LLP
      Lesley Weaver (Cal. Bar No. 191305)                  Andrew H. Schapiro (admitted pro hac vice)
 2    555 12th Street, Suite 1600                          andrewschapiro@quinnemanuel.com
      Oakland, CA 94607                                    191 N. Wacker Drive, Suite 2700
 3    Tel.: (415) 445-4003                                 Chicago, IL 60606
      lweaver@bfalaw.com                                   Tel: (312) 705-7400
 4
      DICELLO LEVITT GUTZLER LLC                           Counsel for Defendant; additional listed below
 5    David A. Straite (admitted pro hac vice)
      One Grand Central Place                              BOIES SCHILLER FLEXNER LLP
 6    60 East 42nd Street, Suite 2400                      Mark C. Mao (Cal. Bar No. 238027)
      New York, New York 10165                             44 Montgomery St., 41st Floor
 7    Tel.: (646) 933-1000                                 San Francisco, CA 94104
      dstraite@dicellolevitt.com                           Tel: (415) 293-6800
 8                                                         mmao@bsfllp.com
      SIMMONS HANLY CONROY LLC
      Jason ‘Jay’ Barnes (admitted pro hac vice)           SUSMAN GODFREY LLP
 9
      112 Madison Avenue, 7th Floor                        William Christopher Carmody (pro hac vice)
      New York, NY 10016                                   1301 Avenue of the Americas, 32nd Floor
10
      Tel.: (212) 784-6400                                 New York, NY 10019
      jaybarnes@simmonsfirm.com                            Telephone: (212) 336-8330
11
                                                           bcarmody@susmangodfrey.com
      Counsel for Calhoun Plaintiffs; additional counsel
12
      listed in signature blocks below                     MORGAN & MORGAN
13                                                         John A. Yanchunis (admitted pro hac vice)
                                                           201 N. Franklin St., 7th Floor
14                                                         Tampa, FL 33602
                                                           Tel: (813) 223-5505
15                                                         jyanchunis@forthepeople.com

16                                                         Counsel for Brown Plaintiffs; additional listed below

17                              UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
18

19    PATRICK CALHOUN, et al., on behalf of                      Case No. 5:20-cv-5146-LHK-SVK
      themselves and all others similarly situated,
20            Plaintiffs,                                        JOINT SUBMISSION RE:
                                                                 NOMINATIONS FOR A SPECIAL MASTER
21               v.                                              AND PROPOSED ORDERS

22    GOOGLE LLC,
           Defendant.                                            Referral: Hon. Susan van Keulen, USMJ
23
      CHASOM BROWN, et al., on behalf of themselves
24    and all others similarly situated,                         Case No. 5:20-cv-3664-LHK-SVK
                Plaintiffs,
25
                 v.
26
      GOOGLE LLC,
27         Defendant.
     01980-00174/12804607.12

28                                                           1                    Case No. 5:20-cv-5146-LHK-SVK
                                                                                  Case No. 5:20-cv-3664-LHK-SVK
                                                                         JOINT SUBMISSION RE SPECIAL MASTER
        Case 5:20-cv-05146-LHK Document 235 Filed 07/02/21 Page 2 of 13




 1 July 2, 2021
   Submitted via ECF
 2 Magistrate Judge Susan van Keulen
   San Jose Courthouse
 3
   Courtroom 6 - 4th Floor
 4 280 South 1st Street
   San Jose, CA 95113
 5
           Re:   Joint Submission re: Nominations for a Special Master and Proposed Orders
 6               Calhoun v. Google LLC, Case No. 5:20-cv-5146, Dkt. No. 220-1, Dispute 1.3
                 Brown v. Google LLC, Case No. 5:20-cv-3664, Dkt No. 191-1, Disputes P3 & P6
 7

 8 Dear Magistrate Judge van Keulen:

 9          Pursuant to Your Honor’s June 21, 2021 and June 29, 2021 orders in Calhoun, et al. v.
   Google LLC (Dkt. Nos. 223 and 230) and Brown, et al. v. Google LLC (Dkt. Nos. 196 and 206), the
10 Calhoun Plaintiffs, the Brown Plaintiffs, and Defendant Google LLC (“Google”) jointly submit their

11 nominations for Special Technology Master and competing Rule 53 proposed orders. Also attached
   to this submission are the following exhibits:
12
               • Exhibit A-1 is the CV of Plaintiffs’ proposed Special Technology Master, Professor
13                 Frank Shipman;
14                  •    Exhibit A-2 is the Affidavit of Professor Frank Shipman Pursuant to 28 U.S.C. § 455;
15
                    •    Exhibit A-3 is Plaintiffs’ proposed Rule 53 order;
16
                    •    Exhibit B-1 is the CV for Google’s first nomination for technical special master,
17                       Douglas A. Brush;
18                  •    Exhibit B-2 is the Affidavit of Douglas A. Brush Pursuant to 28 U.S.C. § 455;
19
                    •    Exhibit B-3 is the CV for Google’s second nomination for technical special master,
20                       Steven M. Bauer;

21                  •    Exhibit B-4 is the Affidavit of Steven M. Bauer Pursuant to 28 U.S.C. § 455;
22                  •    Exhibit B-5 is Google’s Rule 53 proposed order;
23        The Parties met and conferred concerning their nominations and proposed orders. This
24 submission includes separate position statements from the Calhoun and Brown Plaintiffs and Google
   regarding their candidate nominations and proposed orders.
25

26
27
     01980-00174/12804607.12

28                                                         2                  Case No. 5:20-cv-5146-LHK-SVK
                                                                              Case No. 5:20-cv-3664-LHK-SVK
                                                                     JOINT SUBMISSION RE SPECIAL MASTER
        Case 5:20-cv-05146-LHK Document 235 Filed 07/02/21 Page 3 of 13




 1 JOINT STATEMENT OF THE CALHOUN AND BROWN PLAINTIFFS:

 2 I.        Plaintiffs’ Nomination
 3         The Calhoun Plaintiffs and Brown Plaintiffs together nominate Professor Frank Shipman of
   Texas A&M University, shipman@cse.tamu.edu, (979) 862-3216, for appointment as Special
 4
   Technology Master. Plaintiffs respectfully submit that Professor Shipman is the most logical choice
 5 for the role outlined by the Court.

 6         First, Professor Shipman possesses technical expertise uniquely suited to assist the Court in
   the two areas the Court has identified: (1) what information Defendant has collected from Plaintiffs’
 7 browsers and associated with their profiles; and (2) what information Defendant has regarding
   identification of putative class members.
 8
             Professor Shipman’s computer science background makes him distinctively qualified to
 9
     understand the technology issues in this case. See Exhibit A-1 (Professor Shipman CV). He has
10   earned a B.S. in Electrical Engineering from Rice University and an M.S. and Ph.D. in Computer
     Science from the University of Colorado at Boulder. Since 1987, he has been pursuing research in
11   the areas of hypermedia, computer-supported cooperative work, multimedia, computers and
     education, and intelligent user interfaces. For over two decades, he has been a professor at Texas
12   A&M University, and he is currently the Associate Department Head of the Department of
13   Computer Science. Professor Shipman helped found the field of spatial hypertext and helped design
     and develop a number of collaborative hypermedia systems. An example of hypermedia is the World
14   Wide Web, because in that context hypermedia is delivered via electronic pages from systems such
     as browsers through which users click text links. In other words, hypermedia can be thought of as a
15   name for everything that we interact with on the internet. Professor Shipman has been awarded 21
     patents. His unmatched knowledge of computer technology can intelligently assist the Court in
16   crafting an efficient preservation and production plan and resolve any other technology-based
17   discovery dispute fair to both sides.

18           Second, Professor Shipman has served as a court-appointed Special Technology Master in
     numerous cases. See, e.g., Allure Energy, Inc. v. Nest Labs, Inc., Case No. 9-13-CV-102 (E.D. Tex.);
19   Pers. Audio, LLC v. Apple, Inc., Case No. 9:09CV111 (E.D. Tex.); Affinity Labs of Texas, LLC v.
     Alpine Elecs. Of Am., Inc., Case No. 08-cv-171 (E.D. Tex.). In these matters, Professor Shipman
20   assisted the courts in better understanding the technical aspects of the parties’ arguments. His
     specialty is in translating complex technical issues into workable legal concepts. This experience
21
     renders Professor Shipman highly qualified to serve as the Special Technology Master in the Brown
22   and Calhoun matters. Furthermore, Professor Shipman has no relationship to the parties and thereby
     satisfies Rule 53(a)(2)’s neutrality requirement. See Exhibit A-2 (Professor Shipman Affidavit).1
23

24
         1
          Plaintiffs disclosed Professor Shipman to Google in advance of this submission, and
25
   Plaintiffs’ first nomination has now withdrawn from consideration. Plaintiffs have been diligently
26 searching for a conflict-free special master with the qualities of Plaintiffs’ prior candidate, whom
   Quinn Emanuel opposed on new and startling grounds within hours of a midnight filing. Google
27 now asks the Court to draw an improper and incorrect inference about the reasons for the
   01980-00174/12804607.12
   candidate’s withdrawal and criticizes Plaintiffs for
                                                      3 not identifying a new   candidate sooner. If the
                                                                            Case No. 5:20-cv-5146-LHK-SVK
28
                                                                         Case No. 5:20-cv-3664-LHK-SVK
                                                                JOINT SUBMISSION RE SPECIAL MASTER
       Case 5:20-cv-05146-LHK Document 235 Filed 07/02/21 Page 4 of 13




 1           Plaintiffs have seriously considered and vetted Google’s proposed neutrals but have not
     reached consensus with Google on their appointment. Plaintiffs spoke with both of Google’s
 2   nominees on June 28, 2021, and continue to recommend Professor Frank Shipman. These cases
     involve sophisticated computer technology, and the appointed Special Master must have a computer
 3
     science background in order to properly assist the Court. Plaintiffs submit that Professor Shipman’s
 4   combined technical knowledge and experience as a court-appointed Technology Advisor is
     unmatched, and his technical ability is more directly focused on the issues in this case. Accordingly,
 5   Plaintiffs request the Court appoint Professor Frank Shipman as Special Technology Master.
 6 II.      Plaintiffs’ Proposed Rule 53 Order
 7
           Plaintiffs respectfully submit the attached proposed order (Ex. A-8) regarding the scope and
 8 duties of the Special Master, while deferring to the Court and Appointee’s experience in this regard.
   The Parties previously exchanged draft proposals and met and conferred on June 25, 2021. Plaintiffs
 9 respectfully submit this position statement to briefly summarize their approach and the key points
   in dispute with regard to the proposed orders:
10

11            Authority for and Scope of the Appointment (Ex. A-3, Section 1): The Parties agree that
     the appointed Special Master will first address current disputes identified in the Court’s order (see
12   Brown Dkt. 196 & Calhoun Dkt. 223) as described in Paragraphs 1(a) and 1(b) of Plaintiffs’
     proposed order. They also agree that the Special Master may be appointed to assist with additional
13   disputes. Plaintiffs propose (and Google opposes) that the Special Master have authority to monitor
     compliance with the Court’s orders to ensure the efficient, speedy progression of discovery in this
14   litigation. Plaintiffs further propose (and Google opposes) that the Court authorize the Special
15   Master to conduct weekly or bi-weekly check-ins to discuss pending discovery disputes and to do
     that before the Parties reach impasse, not in lieu of meet and confer sessions but to facilitate
16   constructive negotiation. Plaintiffs believe regular check-ins will reduce the burden on the Court.
     Regular check-ins with the Special Master could also identify additional disputes that would benefit
17   from his technical expertise.
18         Special Master’s Duties and Authority (Ex. A-3, Section 2): Plaintiffs propose the Special
19 Master  have discretion to determine the appropriate procedures for resolution of assigned disputes
   and to issue informal reports, orders, or recommendations. The Special Master appointed in these
20 cases should have extensive experience in that role and may have preferences for how disputes are
   discussed, briefed, and resolved. Plaintiffs suggest that the Special Master be authorized to use his
21 judgment depending on the particular dispute.

22
          Communications with the Parties and Court (Ex. A-3, Section 3): The Parties agree that
23 the appointed Special Master may communicate ex parte with the Court. Consistent with other
   Rule 53 orders, Plaintiffs propose (and Google opposes) that the Special Master be able to
24 communicate ex parte with the Parties, in his discretion, to facilitate frank discussions.

25          Review of Special Master’s Reports, Orders or Recommendations (Ex. A-3, Section 5):
     In addition to allowing the Special Master discretion to determine the procedures for resolving
26
27 Court wishes to grant Quinn Emanuel more time to evaluate this candidate and an opportunity to
   01980-00174/12804607.12
   be heard under Rule 53(b)(1), Plaintiffs will not oppose.
                                                     4                Case No. 5:20-cv-5146-LHK-SVK
28
                                                                           Case No. 5:20-cv-3664-LHK-SVK
                                                                  JOINT SUBMISSION RE SPECIAL MASTER
        Case 5:20-cv-05146-LHK Document 235 Filed 07/02/21 Page 5 of 13




 1 disputes, Plaintiffs’ proposed order contains provisions aimed at increasing efficiency and moving
   this litigation forward. Plaintiffs suggest a reduction in time limits to object to the Special Master’s
 2 order, report, or recommendation and a presumption that, absent timely objections, the Special
   Master’s order, report, or recommendation is approved. These procedures will streamline disputes
 3
   and avoid additional briefing before the Court. In addition, Plaintiffs suggest a presumption that the
 4 Special Master’s order, report, or recommendation be filed publicly on the docket, and shall only be
   sealed pursuant to the Protective Orders in the Calhoun and Brown matters. Plaintiffs also propose
 5 (and Google opposes) that findings of fact should be reviewed by the Court under a clear error
   standard. Imposing a de novo standard of review would undermine the benefits of the Special
 6 Master’s technical expertise and increase the briefing before the Court by opening the door to

 7 additional layers of appeal.

 8         Cooperation (Ex. A-3, Section 6): Plaintiffs’ proposed order includes a provision on
   cooperation with the Special Master to streamline the resolution of disputes. Google misstates the
 9 purpose of Plaintiffs’ proposal by suggesting that the Special Master would be provided carte
   blanche access to its employees, files, databases, facilities, and premises. This parade of horribles
10 is unfounded, and Plaintiffs’ proposal is consistent with other Rule 53 orders. Plaintiffs’ interest is

11 in the efficient, speedy resolution of discovery disputes, and believe a provision ensuring the Special
   Master has access to materials needed to resolve disputes will facilitate that goal.
12
           Compensation (Ex. A-3, Section 7): Plaintiffs respectfully request that Google bear 50%
13 of costs and Plaintiffs bear 50% of costs (25% for the Calhoun Plaintiffs and 25% for the Brown
   Plaintiffs). Plaintiffs object to Google’s proposal that the Calhoun Plaintiffs, Brown Plaintiffs, and
14 Google each pay a third of the Special Master’s fees. Google is already benefiting by coordinating

15 the costs of a Special Master in two cases and remains a defendant in both. There is no reason to
   shift costs to Plaintiffs here beyond the usual arrangement.
16
           In light of these considerations, Plaintiffs respectfully request the Court adopt their proposed
17 Rule 53 Order. See Exhibit A-3.

18 STATEMENT OF DEFENDANT GOOGLE LLC:

19
     1. Both of Google’s Special Master Nominees Are Well-Qualified To Assist The Court
20      With Discovery Disputes Of A Technical Nature

21       After an extensive search, Google has identified two, neutral candidates whom Google now
   nominates to the Court for the position of technical special master: Douglas A. Brush and Steven
22 M. Bauer.

23         Douglas A. Brush: Douglas Brush, GCIH, GCFA, GCFE,2 EnCE, is a “globally recognized
24 expert in cybersecurity data privacy, incident response, digital forensics, and information
   governance,” and “has conducted hundreds of investigations involving hacking, data breaches, trade
25 secret theft, employee malfeasance, and other legal and compliance issues.” Ex. B-1. Mr. Brush was
   appointed by Judge Breyer as the special master in In re: Google Inc. Street View Electronic
26
27        2
          Mr. Brush has received Global Information Assurance Certifications as a forensic analyst
     01980-00174/12804607.12
     (GCFA), incident handler (GCIH), and forensic examiner
                                                    5       (GCFE). Case No. 5:20-cv-5146-LHK-SVK
28
                                                                          Case No. 5:20-cv-3664-LHK-SVK
                                                                 JOINT SUBMISSION RE SPECIAL MASTER
       Case 5:20-cv-05146-LHK Document 235 Filed 07/02/21 Page 6 of 13




 1 Commc’ns Litigation, No. 3:10-md-02184 (N.D. Cal.), and was appointed as a neutral expert in VCS
   Group, LLC v. Carlos Molina, No. 3:10-cv-01031 (D. Conn. 2010) and Media Revo Corp. v. Adam
 2 Rouff, No. 032379 (N.Y. S. Ct. 2011).

 3
              In the above matters, Mr. Brush performed exactly the role that the Court is seeking to fill
 4   here: he assisted the court in better understanding the technical aspects of the parties’ arguments.
     Mr. Brush’s expertise in technical data issues, his credentials, and his extensive experience in
 5   litigation (including his prior experience as special master in the Northern District of California),
     render him uniquely qualified to serve as a technical special master in these two cases. Mr. Brush
 6   has confirmed his interest and availability in serving as a technical special master in these two cases.
     We attach Mr. Brush’s affidavit as Exhibit B-2.
 7

 8           Steven M. Bauer: Steven M. Bauer holds a B.S. in Electrical Engineering from MIT, a M.S.
     in Electrical Engineering and Computer Science from MIT, and a J.D. from Boston University
 9   School of Law. See Ex. B-3. He served as a law clerk and technical advisor to Judge Philip Nichols
     at the Federal Circuit. Mr. Bauer has 30 years of experience as an arbitrator, first on the Complex
10   Cases panel for AAA, and currently with JAMS, where he specializes in technology cases, presiding
11   over “international and domestic cases involving technology and life sciences disputes.” Id. Prior to
     joining JAMS in 2020, Mr. Bauer was the co-chair of Proskauer’s national patent and intellectual
12   property group, and a member of its Executive Committee, with experience litigating a variety of
     technologies, including data encryption, cable and internet communications protocols, digital signal
13   processing in parallel computer architecture, micromechanical electronic microphones, VoIP
     switching technologies, and video-on-demand servers. Mr. Bauer currently teaches the introduction
14   to IP Law class at MIT, and patent litigation at Boston University School of Law (where he also
15   taught Computer Law).

16           Mr. Bauer’s experience and credentials make him an excellent candidate to serve as a
     technical special master in Brown and Calhoun. Mr. Bauer is well-positioned to assist the Court
17   with the two current disputes, and any future technical issues with which the Court may need
     technical assistance. Mr. Bauer has confirmed his interest in serving as a technical special master
18   and, with exception of one week in mid-July (when he has an arbitration hearing in St. Louis), Mr.
19   Bauer is available to assist the Court in the current disputes and any other disputes the Court deems
     necessary. Should the Court desire additional information about Mr. Bauer and his interaction with
20   federal judges who know him, it may reach out to: Chief Judge Rodney Gilstrap (E.D. Tex.), Judge
     William Young (D. Mass), Judge George O’Toole (D. Mass), or Magistrate Judge Marianne Bowler
21   (D. Mass.). We attach Mr. Bauer’s affidavit as Exhibit B-4.
22
        2. Google Requests An Opportunity To Be Heard On Plaintiffs’ Candidate Under Rule
23         53(b)(1)

24             Despite the Court’s June 8, 2021 order (Brown, Dkt. 191-1) requesting the parties’ views on
     the appointment of a technical special master and its June 21, 2021 order (id., Dkt. 196) requesting
25   no more than two nominations from each side, Plaintiffs collectively picked only one candidate.
     Google raised concerns about Plaintiffs’ sole candidate’s past bias, supporting its concerns with
26
     citations to the candidate’s scholarship and a third-party affidavit. Less than three hours before the
27   filing deadline, that candidate withdrew ostensibly due to the concerns Google raised. Plaintiffs have
     01980-00174/12804607.12
     now proposed Dr. Shipman as their sole candidate. Despite having over a week to identify and
28                                                      6                    Case No. 5:20-cv-5146-LHK-SVK
                                                                            Case No. 5:20-cv-3664-LHK-SVK
                                                                   JOINT SUBMISSION RE SPECIAL MASTER
       Case 5:20-cv-05146-LHK Document 235 Filed 07/02/21 Page 7 of 13




 1 disclose two candidates, Plaintiffs disclosed Dr. Shipman just yesterday. Google is still conducting
   its diligence on Dr. Shipman. And, particularly given its concerns about Plaintiff’s prior candidate,
 2 Google reserves its right to have an opportunity to be heard if the Court is inclined to select him.

 3
        3. Google’s Rule 53 Proposed Order Is Tailored To Conform To The Letter And Spirit
 4         Of The Court’s Request For A Technical Special Master

 5           The Court stated that the technical special master will assist the Court with two current
     disputes, “(1) what information Defendant has regarding Plaintiffs; and (2) what information
 6   Defendant has regarding identification of putative class members,” as well as “future discovery
     dispute of a technical nature, as the Court deems necessary.” Brown, Dkt. 196 at 1. Further, “[i]t is
 7
     not the Court’s intention that this will be a general referral for all discovery matters.” Id. The Court
 8   also provided additional guidance as to the contours of the technical special master’s authority: “It
     is presently the Court’s intention that the Special Master may confer directly with the Court, with
 9   his/her ultimate decisions reflected in reports and recommendations to the Court, allowing a
     shortened period for Parties’ objections and a timely decision by the Court.” Id. at 1-2.
10

11         Google drafted its Rule 53 proposed order to be consistent with this guidance from the Court.
   See Ex. B-5. In contrast, Plaintiffs’ proposed order disregards the Court’s instructions regarding the
12 scope of duties and authorities for the technical special master. Plaintiffs effectively envision the
   special master supplanting the Court’s authority and responsibility to manage discovery disputes
13 (to, no doubt, entertain Plaintiffs’ endless list of discovery demands) despite the Court’s clear
   instruction to the contrary. There is no need for the vast majority of the additional duties and
14 authorities that Plaintiffs are proposing to give the technical special master.

15
          Scope of Duties: The scope of duties provided to the technical special master in Google’s
16 proposed order tracks the language in the Court’s order.

17          By contrast, Plaintiffs’ proposed order expansively purports to “anticipate [the] needs of this
     Court.” Ex. A-3, ¶ 1.
18

19         First, Plaintiffs shoehorn into paragraphs 1(a) and 1(b) a wishlist of issues for which the
   Court has not stated it needs assistance, including “profiles, identifiers, authenticated and
20 unauthenticated data linked to Plaintiffs, their devices, or any other identifiers associated with
   Plaintiffs and their devices, metadata, and embedded data and derived data.” Id., ¶¶ 1(a), (b). There
21 is no basis to include such specific items in the order; the Court might decide that none or only a
   subset of those issues need to be addressed by the technical special master.
22

23         Second, in paragraph 1(e), Plaintiffs also seek to empower the technical special master to
   “[d]irect, supervise, monitor, and report upon implementation and compliance with the Court’s
24 Orders.” Id., ¶ 1(e). Providing the Special Master with unprecedented access and powers to look
   over Google’s shoulder—even beyond powers granted to a federal district or magistrate judge,
25 would be improper. Rather than increasing efficiency, this provision will very likely generate
   additional, unnecessary disputes, expense, and delay.
26
27          Third, Plaintiffs’ proposal in paragraph 1(h) for weekly or bi-weekly check-ins is
     01980-00174/12804607.12
     unnecessary, impractical, and burdensome. Id., ¶ 1(h); see Brown, Dkt. 195 at 8, 9. These would
28                                                  7                   Case No. 5:20-cv-5146-LHK-SVK
                                                                            Case No. 5:20-cv-3664-LHK-SVK
                                                                   JOINT SUBMISSION RE SPECIAL MASTER
        Case 5:20-cv-05146-LHK Document 235 Filed 07/02/21 Page 8 of 13




 1 allow Plaintiffs to circumvent the Court’s direction that the technical special master will not be a
   referee on general discovery disputes. Brown, Dkt. 196 at 1. It would also incentivize Plaintiffs to
 2 forgo the meet and confer process in favor of taking their demands directly to the technical special
   master.
 3

 4          Scope of Authority: Google has enumerated in its Rule 53 proposed order the appropriate
     scope of authority to the technical special master in accordance with the Court’s Order. For example,
 5   Google’s Rule 53 proposed order allows “the Special Master [to] confer directly with the Court”
     (Brown, Dkt. 196 at 1), by allowing for ex parte communications between the technical special
 6   master and the Court. Ex. B-5, ¶ 14. Further, based on the Court’s guidance that the technical special
     master’s “ultimate decisions [should be] reflected in reports and recommendations to the Court”
 7
     (Brown, Dkt. 196 at 1), Google’s proposed order allows the technical special master to “report to
 8   the Court his recommended resolution of the Parties’ Disputes” in the form of reports and
     recommendations. Ex. B-5, ¶ 8.
 9
           Google’s Rule 53 proposed order includes the following additional affirmative duties to
10 ensure that the special master discharges his duties efficiently and fairly for the parties and the Court.

11
            First, the technical special master must treat any confidential information consistent with
12 the protections in the Protective Order of both cases, and Google has proposed relevant provisions
   in the Appointment Order. Ex. B-5, ¶¶ 10, 11.
13
            Second, any submission to or guidance from the technical special master should be filed on
14 the case docket. Id., ¶ 11. The parties and the Court will all benefit from a full and complete record

15 of the parties’ submission and the technical special master’s advice on how to resolve the discovery
   disputes.
16
            Third, it is important for the technical special master to maintain and preserve documents
17 and evidence that has been submitted to him by the parties (id., ¶¶ 15, 4), which will mitigate any
   disputes relating to what was submitted to the technical special master. Further, ex parte
18 communications between the technical special master and parties or counsel should not be allowed.

19 Id., ¶ 14. Additionally, rather than putting the onus on the parties to “provide for any record of
   proceedings with the Special Master,” subject to approval by the technical special master (Ex. A-
20 3, ¶ 4), Google proposes that a court reporter attend the hearings held by the technical special master.
   The lack of a clear and complete record maintained by a neutral party may result in additional,
21 unnecessary disputes between the parties.

22
            Fourth, any finding of fact should be reviewed by the Court under a de novo standard (Ex.
23 B-5,  ¶ 13, rather than clear error. Ex. A-3, ¶ 5. The Court should not be constrained by the findings
   of fact of a person who is not afforded the powers granted under Article II or III, especially if the
24 findings of fact exceed the scope of duties or authority contemplated by the Court’s instructions and
   order.
25
            Plaintiffs’ order, by contrast, would give the technical special master an improperly broad
26
   scope of authority that goes far beyond what is required to assist the Court with discovery disputes
27 of a technical nature.
     01980-00174/12804607.12

28                                                      8                   Case No. 5:20-cv-5146-LHK-SVK
                                                                            Case No. 5:20-cv-3664-LHK-SVK
                                                                   JOINT SUBMISSION RE SPECIAL MASTER
        Case 5:20-cv-05146-LHK Document 235 Filed 07/02/21 Page 9 of 13




 1            First, paragraph 6 of Plaintiffs’ proposed order is untenable. There, the Plaintiffs seek to
     mandate that Google’s employees, among others, “provide full cooperation to the Special Master”
 2   and that Google “shall make readily available to the Special Master any and all individuals,
     information, documents, materials, programs, files, databases, services, facilities, and premises
 3
     under their control that the Special Master requires to perform his duties.” Ex. A-3, ¶ 6. The technical
 4   special master cannot be provided carte blanche access to a party’s employees, files, databases,
     facilities, and premises, among other things. If the technical special master needs more information,
 5   he can order more briefing or a hearing as contemplated in Google’s Rule 53 proposed order. Ex.
     B-5, ¶ 5. Such access as contemplated by Plaintiffs combined with ex parte communications with
 6   Plaintiffs and the Court has the potential to transform the technical special master into the plaintiffs’
     own technical expert with law clerk-like access to the Court—a scope of authority no one individual
 7
     in this litigation has ever had.
 8
           Second, Plaintiffs’ proposal that the Court may request the technical special master to “assist
 9 the Court with legal analysis of the Parties submissions” is unnecessary. Ex. A-3, ¶ 3. The Court did
   not request a law clerk, only assistance from a neutral party with technical expertise on technical
10 issues related to the two current disputes identified in the Court’s Order. The Court has consistently

11 demonstrated that it is more than capable of applying law to facts in these cases.

12        Third, the technical special master should not be allowed to engage in any ex parte
   communications with the parties or counsel. Id., ¶ 3. As an initial matter, there is no reason
13 whatsoever for the technical special master to have ex parte communications with Google without
   its counsel present. It is also not appropriate for the technical special master to discuss the
14 substantive matters it discussed or learned during ex parte communications with Plaintiffs with the

15 Court upon Plaintiffs’ consent—all behind Google’s back without Google’s knowledge.

16         Fourth, the technical special master should not be allowed to issue orders, order additional
   discovery, or make informal rulings or reports and recommendations that would be binding on the
17 parties without the Court’s ruling, as Plaintiffs’ proposal would have it. Id., ¶¶ 2, 5. With respect to
   reports and recommendations specifically, Plaintiffs’ proposed order also prevents the Court itself
18 from granting extensions to file objections without good cause, an unnecessary encroachment on

19 the Court’s power. Speed should not trump transparency—the parties should be provided with a
   meaningful opportunity to be heard by the Court.
20
           Fifth, only the Court, not the technical special master, should have “the authority to assess
21 or reallocate the costs” of the proceeding. Id., ¶ 7. It is unnecessary and inefficient to allow the
   special master to make such determinations in the interim while the Court still retains the ability to
22
   assess and reallocate the costs at the conclusion of the proceedings.
23

24

25

26
27
     01980-00174/12804607.12

28                                                      9                   Case No. 5:20-cv-5146-LHK-SVK
                                                                            Case No. 5:20-cv-3664-LHK-SVK
                                                                   JOINT SUBMISSION RE SPECIAL MASTER
      Case 5:20-cv-05146-LHK Document 235 Filed 07/02/21 Page 10 of 13




 1                                                       Respectfully,

 2
      BLEICHMAR FONTI & AULD LLP                         QUINN EMANUEL URQUHART &
 3
                                                         SULLIVAN, LLP
 4    By: /s/ Lesley Weaver
      Lesley Weaver (Cal. Bar No. 191305)                By: /s/
 5    Angelica M. Ornelas (Cal. Bar No. 285929)          Andrew H. Schapiro (admitted pro hac vice)
      Joshua D. Samra (Cal. Bar No. 313050)              andrewschapiro@quinnemanuel.com
 6    555 12th Street, Suite 1600                        191 N. Wacker Drive, Suite 2700
      Oakland, CA 994607                                 Chicago, IL 60606
 7
      Tel.: (415) 445-4003                               Tel: (312) 705-7400
 8    Fax: (415) 445-4020                                Fax: (312) 705-7401
      lweaver@bfalaw.com
 9    aornelas@bfalaw.com                                Stephen A. Broome (CA Bar No. 314605)
      jsamra@bfalaw.com                                  stephenbroome@quinnemanuel.com
10                                                       Viola Trebicka (CA Bar No. 269526)
      DiCELLO LEVITT GUTZLER LLC                         violatrebicka@quinnemanuel.com
11
                                                         865 S. Figueroa Street, 10th Floor
12    By: David A. Straite                               Los Angeles, CA 90017
      David A. Straite (admitted pro hac vice)           Tel: (213) 443-3000
13    One Grand Central Place                            Fax: (213) 443-3100
      60 East 42nd Street, Suite 2400
14    New York, New York 10165                           Jomaire Crawford (admitted pro hac vice)
      Tel.: (646) 933-1000                               jomairecrawford@quinnemanuel.com
15
      dstraite@dicellolevitt.com                         51 Madison Avenue, 22nd Floor
16                                                       New York, NY 10010
      Amy E. Keller (admitted pro hac vice)              Tel: (212) 849-7000
17    Adam Levitt (admitted pro hac vice)                Fax: (212) 849-7100
      Adam Prom (admitted pro hac vice)
18    Ten North Dearborn Street, 6th Fl.                 Josef Ansorge (admitted pro hac vice)
      Chicago, Illinois 60602                            josefansorge@quinnemanuel.com
19
      Tel.: (312) 214-7900                               1300 I Street NW, Suite 900
20    akeller@dicellolevitt.com                          Washington D.C., 20005
      alevitt@dicellolevitt.com                          Tel: (202) 538-8000
21    aprom@dicellolevitt.com                            Fax: (202) 538-8100
22    SIMMONS HANLY CONROY LLC                           Jonathan Tse (CA Bar No. 305468)
23                                                       jonathantse@quinnemanuel.com
       By: /s/ Jason Barnes                              50 California Street, 22nd Floor
24     Jason ‘Jay’ Barnes (admitted pro hac vice)        San Francisco, CA 94111
       Mitchell M. Breit (admitted pro hac vice)         Tel: (415) 875-6600
25     An Truong (admitted pro hac vice)                 Fax: (415) 875-6700
       Eric Johnson (admitted pro hac vice)
26     112 Madison Avenue, 7th Floor                     Counsel for Defendant Google LLC
27     New York, NY 10016
       Tel.: (212) 784-6400
     01980-00174/12804607.12

28                                                  10                 Case No. 5:20-cv-5146-LHK-SVK
                                                                       Case No. 5:20-cv-3664-LHK-SVK
                                                              JOINT SUBMISSION RE SPECIAL MASTER
     Case 5:20-cv-05146-LHK Document 235 Filed 07/02/21 Page 11 of 13




 1   Fax: (212) 213-5949
     mbreit@simmonsfirm.com
 2   jaybarnes@simmonsfirm.com
 3

 4   Counsel for Calhoun Plaintiffs

 5   BOIES SCHILLER FLEXNER LLP

 6   By: /s/ Mark C. Mao
     Mark C. Mao (CA Bar No. 236165)
 7   mmao@bsfllp.com
     Sean Phillips Rodriguez (CA Bar No. 262437)
 8
     srodriguez@bsfllp.com
 9   Beko Rebitz-Richardson (CA Bar No. 238027)
     brichardson@bsfllp.com
10   Alexander Justin Konik (CA Bar No. 299291)
     akonik@bsfllp.com
11   44 Montgomery Street, 41st Floor
     San Francisco, CA 94104
12
     Telephone: (415) 293 6858
13   Facsimile (415) 999 9695

14   James W. Lee (pro hac vice)
     jlee@bsfllp.com
15   Rossana Baeza
     rbaeza@bsfllp.com
16
     100 SE 2nd Street, Suite 2800
17   Miami, FL 33130
     Telephone: (305) 539-8400
18   Facsimile: (305) 539-1304
19   SUSMAN GODFREY LLP
20
    By: /s/ Amanda Bonn
21 Amanda Bonn (CA Bar No. 270891)
   abonn@susmangodfrey.com
22 1900 Avenue of the Stars, Suite 1400
   Los Angeles, CA 90067
23 Tel: (310) 789-3100

24
   William Christopher Carmody (pro hac vice)
25 bcarmody@susmangodfrey.com
   Shawn J. Rabin (pro hac vice)
26 srabin@susmangodfrey.com
   Steven Shepard (pro hac vice)
27 sshepard@susmangodfrey.com
   01980-00174/12804607.12

28                                                 11            Case No. 5:20-cv-5146-LHK-SVK
                                                                 Case No. 5:20-cv-3664-LHK-SVK
                                                        JOINT SUBMISSION RE SPECIAL MASTER
       Case 5:20-cv-05146-LHK Document 235 Filed 07/02/21 Page 12 of 13




 1 Alexander P. Frawley (pro hac vice)
   afrawley@susmangodfrey.com
 2 1301 Avenue of the Americas, 32nd Floor
   New York, NY 10019
 3
   Tel: (212) 336-8330
 4
    MORGAN & MORGAN
 5
    By: /s/ John A. Yanchunis
 6 John A. Yanchunis (pro hac vice)

 7 jyanchunis@forthepeople.com
    Ryan J. McGee (pro hac vice)
 8 rmcgee@forthepeople.com
    Michael F. Ram (pro hac vice)
 9 mram@forthepeople.com
    Ra O. Amen (pro hac vice)
10 ramen@forthepeople.com

11 201 N Franklin Street, 7th Floor
    Tampa, FL 33602
12 Tel: (813) 223-5505
    Counsel for Brown Plaintiffs
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
     01980-00174/12804607.12

28                                           12             Case No. 5:20-cv-5146-LHK-SVK
                                                            Case No. 5:20-cv-3664-LHK-SVK
                                                   JOINT SUBMISSION RE SPECIAL MASTER
       Case 5:20-cv-05146-LHK Document 235 Filed 07/02/21 Page 13 of 13




 1                                ATTESTATION OF CONCURRENCE

 2             I am the ECF user whose ID and password are being used to file this Joint Submission.

 3 Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories identified above has

 4
     concurred in the filing of this document.
 5

 6 Dated: July 2, 2021                                         By: /s/ Andrew Schapiro
                                                                   Andrew Schapiro
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27
     01980-00174/12804607.12

28                                                  13                  Case No. 5:20-cv-5146-LHK-SVK
                                                                        Case No. 5:20-cv-3664-LHK-SVK
                                                               JOINT SUBMISSION RE SPECIAL MASTER
